         CASE 0:20-cr-00150-NEB-BRT Doc. 85 Filed 02/24/21 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Crim. No. 20-150 (NEB/BRT)

                       Plaintiff,

 v.
                                                                 ORDER
 Gregory Lynn McCoy,

                       Defendant.


       Pursuant to the Court’s February 12, 2021 Order (Doc. No. 81), Defendant

Gregory Lynn McCoy has filed a letter confirming which motions he intends to maintain

and which motions he would like to withdraw. (Doc. No. 84.) McCoy also confirms that

he does not consent to a video hearing. (Id.) As previously indicated, a hearing will be set

on the motions after the Government’s response has been filed.

       In his letter, McCoy indicates that he intends to call five witnesses at his motions

hearing. He also requests “proper forms to have them subpoenaed.” (Id.) McCoy is

hereby directed to work with his stand-by counsel, Jordan Kushner, who can assist

McCoy with the procedure for obtaining and serving subpoenas consistent with the

Federal Rules of Criminal Procedure and with communications with the Government’s

counsel as to whether the Government will agree to produce any of the witnesses McCoy

identifies without the need for a subpoena.

SO ORDERED.

Date: February 24, 2021
                                                         s/ Becky R. Thorson
                                                         BECKY R. THORSON
                                                         United States Magistrate Judge
